Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward Weisz on 02/09/21.
The application has been amended as follows:
Claims 9-10 and 20 (canceled).



Allowable Subject Matter

Claims 1-8 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an index corresponding to a particle diameter of a glittering material used in the metallic coating or the pearl coating, wherein the hardware processor calculates index B expressed by a following equation as the index corresponding to the particle diameter of the glittering material, when n is an integer equal to or greater than 2, the plurality of angles are .theta..sub.1 to .theta..sub.n respectively, the optical parameters obtained for the respective angles .theta..sub.1 to .theta..sub.n based on the reflected light amount are I(.theta..sub.1) to I(.theta..sub.n) respectively, and weighting coefficients of the respective optical parameters I(.theta..sub.1) to I(.theta..sub.n) are two types of a.sub.1 to a.sub.n and b.sub.1 to b.sub.n respectively, B=[a.sub.1I(.theta..sub.1)+a.sub.2I(.theta..sub.2)+ .  . . +a.sub.nI(.theta..sub.n)]/[b.sub.1I(.theta..sub.1)+b.sub.2I(.theta..sub.2- )+ .  . . +b.sub.nI(.theta..sub.n)] where, regarding the weighting coefficients a.sub.1 to a.sub.n, one is positive, another is negative, and rest is positive, negative, or zero, and each of 
As to claim 3, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an index corresponding to a particle diameter of a glittering material used in the metallic coating or the pearl coating, wherein the hardware processor calculates index B expressed by a following equation as the index corresponding to the particle diameter of the glittering material, when n and m are respectively an integer equal to or greater than 2, the plurality of angles are .theta..sub.1 to .theta..sub.n respectively, the optical parameters obtained for the respective angles .theta..sub.1 to .theta..sub.n based on the reflected light amount for each different wavelength band or each different wavelength are I'.sub.1(.theta..sub.1) to I'.sub.1(.theta..sub.n), I'.sub.2(.theta..sub.1) to I'.sub.2(.theta..sub.n), .  . . , I'.sub.m(.theta..sub.1) to I'.sub.m(.theta..sub.n) respectively, and weighting coefficients of the respective optical parameters I'.sub.1(.theta..sub.1) to I'.sub.1(.theta..sub.n), I'.sub.2(.theta..sub.1) to I'.sub.2(.theta..sub.n), .  . . , I'.sub.m(.theta..sub.1) to I'.sub.m(.theta..sub.n) are two types of a.sub.1 to a.sub.n and b.sub.1 to b.sub.n respectively, B'.sub.1=[a.sub.1I'.sub.1(.theta..sub.1)+a.sub.2I'.sub.1(.theta..sub.2)+ .  . . +a.sub.nI'.sub.1(.theta..sub.n)]/[b.sub.1I'.sub.1(.theta..sub.1)+b.- sub.2I'.sub.1(.theta..sub.2)+ .  . . +b.sub.nI'.sub.1(.theta..sub.n)] B'.sub.2=[a.sub.1I'.sub.2(.theta..sub.1)+a.sub.2I'.sub.2(.theta..sub.2)+ .  . . +a.sub.nI'.sub.2(.theta..sub.n)]/[b.sub.1I'.sub.2(.theta..sub.1)+b.- sub.2I'.sub.2(.theta..sub.2)+ .  . . +b.sub.nI'.sub.2(.theta..sub.n)] .  . . B'.sub.m=[a.sub.1I'.sub.m(.theta..sub.1)+a.sub.2I'.sub.m(.theta..sub.2)+ .  . . 

 

Claims 2, 4-8 and 11-19 are allowable due to their dependencies. 
The closest references, Axel et al. (US 2015/0085389 A1) and Isobe (US 5096298 A) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886